Order entered November 10, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-00896-CR

                       KYLE HERMAN HIBBARD, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1951973-R

                                    ORDER

      Before the Court is attorney Lawrence B. Mitchell’s Motion to Withdraw

this Court’s October 26, 2022 Order denying his request that the Court withdraw

its October 7, 2022 Order ordering him to provide appellant with copies of all

motions filed with the Court on appellant’s behalf, copies of court

communications, responses, orders, and mandates in this case, and two copies of

the Court’s opinion.
      We DENY Lawrence B. Mitchell’s November 4, 2022 Motion to Withdraw

Order and DIRECT the Clerk of the Court to send copies of the filings and orders

in this case from September 2, 2022 (the date this Court received appellant’s

August 29, 2022 request for records) through the date of this Order to Kyle

Hibbard at #2408653 NE: Middleton Unit 13055 FM 3522 Abilene, Texas 79601.


                                           /s/   DAVID J. SCHENCK
                                                 JUSTICE